NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12276

            SREYNUON LUNN   vs.   COMMONWEALTH & another.1



            Suffolk.     April 4, 2017. - July 24, 2017.

    Present:    Gants, C.J., Lenk, Hines, Gaziano, Lowy, Budd,
                            & Cypher, JJ.


                            Alien.   Arrest.



     Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on February 7, 2017.

    The case was reported by Lenk, J.


     Emma C. Winger (Mark Fleming, of New York, & Alyssa
Hackett, Committee for Public Counsel Services, also present)
for the petitioner.
     Joshua S. Press, of the District of Columbia, for the
United States.
     Jessica V. Barnett, Assistant Attorney General (Allen H.
Forbes, Special Assistant Attorney General, & Sara A. Colb,
Assistant Attorney General, also present) for the Commonwealth &
another.
     The following submitted briefs for amici curiae:
     Sabrineh Ardalan, of New York, Philip L. Torrey, Mark C.
Fleming, & Laila Ameri for Immigration and Refugee Clinical
Program at Harvard Law School.
     Christopher N. Lasch, of Colorado, for David C. Baluarte &
others.

    1
        Sheriff of Suffolk County (sheriff), intervener.
                                                                    2


     Karen Pita Loor for Criminal Defense Clinic at Boston
University School of Law.
     Omar C. Jadwat, of New York, Spencer E. Amdur, of
Pennsylvania, Cody H. Wofsy, of California, Matthew R. Segal,
Jessie J. Rossman, Laura Rótolo, Carlton E. Williams, Kirsten V.
Mayer, Kim B. Nemirow, & Laura Murray-Tjan for Bristol County
Bar Advocates, Inc., & others.


    BY THE COURT.     After the sole pending criminal charge

against him was dismissed, the petitioner, Sreynuon Lunn, was

held by Massachusetts court officers in a holding cell at the

Boston Municipal Court at the request of a Federal immigration

officer, pursuant to a Federal civil immigration detainer.

Civil immigration detainers are documents issued by Federal

immigration officers when they wish to arrest a person who is in

State custody for the purpose of removing the person from the

country.    By issuing a civil detainer, the Federal officer asks

the State custodian voluntarily to hold the person for up to two

days after he or she would otherwise be entitled to be released

from State custody, in order to allow Federal authorities time

to arrive and take the person into Federal custody for removal

purposes.

    The United States Supreme Court has explained that, "[a]s a

general rule, it is not a crime for a removable alien to remain

present in the United States," Arizona v. United States, 567
U.S. 387, 407 (2012), and that the Federal administrative

process for removing someone from the country "is a civil, not
                                                                      3


criminal, matter."   Id. at 396.    Immigration detainers like the

one used in this case, for the purpose of that process, are

therefore strictly civil in nature.    The removal process is not

a criminal prosecution.   The detainers are not criminal

detainers or criminal arrest warrants.    They do not charge

anyone with a crime, indicate that anyone has been charged with

a crime, or ask that anyone be detained in order that he or she

can be prosecuted for a crime.     Detainers like this are used to

detain individuals because the Federal authorities believe that

they are civilly removable from the country.

    It is undisputed in this case that holding someone in

circumstances like this, against his or her will, constitutes an

arrest under Massachusetts law.    The question before us,

therefore, is whether Massachusetts court officers have the

authority to arrest someone at the request of Federal

immigration authorities, pursuant to a civil immigration

detainer, solely because the Federal authorities believe the

person is subject to civil removal.     There is no Federal statute

that confers on State officers the power to make this kind of an

arrest.   The question we must answer is whether the State law of

Massachusetts authorizes such an arrest.    To answer the

question, we must look to the long-standing common law of the

Commonwealth and to the statutes enacted by our Legislature.

Having done so, we conclude that nothing in the statutes or
                                                                    4


common law of Massachusetts authorizes court officers to make a

civil arrest in these circumstances.2,3

     Background.   Lunn was arraigned in the Boston Municipal

Court on October 24, 2016, on a single count of unarmed robbery.

The day before the arraignment, the United States Department of

Homeland Security (department) issued a civil immigration

detainer against him.   The detainer document was a standard form

document then in use by the department.    It requested, among

other things, that the Massachusetts authorities continue to

hold Lunn in State custody for up to two days after he would

otherwise be released, in order to give officers of the

department time to arrive and take him into Federal custody.4


     2
       Given this conclusion, we do not address whether such an
arrest, if authorized, would be permissible under the United
States Constitution or the Massachusetts Declaration of Rights.
     3
       We acknowledge the amicus briefs submitted by the
Immigration and Refugee Clinical Program at Harvard Law School;
the Criminal Defense Clinic at Boston University School of Law;
Bristol County Bar Advocates, Inc., Massachusetts Association of
Criminal Defense Lawyers, Pilgrim Advocates, Inc., and Suffolk
Lawyers for Justice, Inc.; and thirty academics in the field of
immigration law.

     We also acknowledge the   brief filed by the United States as
amicus curiae. In addition,    we allowed the motion of the United
States to participate in the   oral argument of the case. Mass.
R. A. P. 17, as amended, 426 Mass. 1602 (1998).
     4
       The detainer was addressed to the Boston police department
and any other Massachusetts authorities that subsequently
assumed custody of Lunn. The detainer form states, "This
request takes effect only if you serve a copy of this form on
the subject . . . ," and provides space for "the law enforcement
                                                                   5


     Bail was set at the arraignment in the amount of $1,500.

Lunn did not post bail and, according to the trial court docket,

was committed to the custody of the sheriff of Suffolk County

(sheriff) at the Suffolk County jail in lieu of bail.5

     Lunn was brought back to court for trial on February 6,

2017.6   He was transported from the jail to the court house by



agency currently holding the subject of the notice" to indicate
when and how it was served. Lunn does not appear to have been
served with a copy of the detainer by the police, the sheriff,
or the court, although he acknowledges that he was told of it by
his counsel.
     5
       An entry was made on the trial court docket stating that
the petitioner was "held on . . . [the] detainer." This entry,
to the extent it suggests that the petitioner was actually being
held in custody pursuant to the Federal immigration detainer, is
misleading. At no point before trial was he actually held
pursuant to the detainer. He was held in lieu of bail while
awaiting trial in the present case and, for a brief period, on a
criminal sentence in a separate case (see note 6, infra). The
detainer by its own terms requested that he be detained only if
and when he was to be released from State custody.
     6
       Several additional events occurred between the time of
arraignment and the time of trial that, although not essential
to our decision, are worth noting. First, Lunn was transferred
at some point to the custody of the sheriff of Norfolk County to
serve a sentence (at the Norfolk County house of correction) in
a separate criminal case from Norfolk County. When that
sentence was completed, on or about January 13, 2017, he was
returned to the custody of the sheriff of Suffolk County and
held in lieu of bail awaiting trial in this case.

     Second, on November 21, 2016, the trial court allowed the
Commonwealth's motion to amend the criminal complaint in the
case, with Lunn's consent, by reducing the charged offense from
unarmed robbery (G. L. c. 265, § 19 [b]) to larceny from a
person (G. L. c. 266, § 25 [b]).

     Third, on January 20, 2017, a judge in the Superior Court,
                                                                       6


personnel from the office of the sheriff, and was delivered into

the custody of the trial court's court officers.    Because the

Commonwealth was not ready for trial at that time, the judge

dismissed the case for lack of prosecution.7   At that point there

were no longer any criminal charges pending against Lunn in

Massachusetts.    Lunn's counsel informed the judge of the

outstanding detainer and asked that Lunn be released from

custody notwithstanding the detainer, the criminal case having

been dismissed.   The judge declined to act on that request.8

Lunn remained in the custody of the court officers; it appears

that he was kept in a holding cell in the court house.       Several

hours later -- the record before us does not specify exactly how

long -- department officials arrived at the court house and took

Lunn into Federal custody.

     The following morning, February 7, 2017, Lunn's counsel


acting on a request for bail review, G. L. c. 276, § 58, reduced
the amount of Lunn's bail to $750. Although Lunn was
financially able to post that amount, he declined to do so on
the belief that he would then be held anyway on the outstanding
detainer.
     7
       This was the second scheduled trial date. The
Commonwealth had not been ready for trial on the first date, so
the case was continued to February 6, 2017.
     8
       The docket entry in this respect originally stated that
Lunn's request to be released had been "heard and denied." The
entry was later changed (after the case was entered in this
court) to state that "[n]o action" was taken on the request.
The parties agree that the amended entry accurately reflects the
judge's statement, made in response to Lunn's request, that he
"decline[d] to take any action on the detainer."
                                                                    7


filed a petition in the county court on his behalf, pursuant to

G. L. c. 211, § 3, asking a single justice of this court to

order the Boston Municipal Court to release him.9    The petition

alleged, among other things, that the trial court and its court

officers had no authority to hold Lunn on the Federal civil

detainer after the criminal case against him had been dismissed,

and that his continued detention based solely on the detainer

violated the Fourth and Fourteenth Amendments to the United

States Constitution and arts. 12 and 14 of the Massachusetts

Declaration of Rights.    By that time, however, Lunn had already

been taken into Federal custody.    The single justice therefore

considered the matter moot but, recognizing that the petition

raised important, recurring, and time-sensitive legal issues

that would likely evade review in future cases, reserved and

reported the case to the full court.

     Discussion.   1.    Civil versus criminal immigration

enforcement.   The principal statute governing immigration in the

United States is the Immigration and Nationality Act (act), 8

U.S.C. §§ 1101 et seq.    It sets forth in elaborate detail the

     9
       Previously, two other Supreme Judicial Court single
justices, acting on similar petitions pursuant to G. L. c. 211,
§ 3, had ruled that Massachusetts trial courts have no authority
to hold a defendant, or otherwise order him or her to be held,
on a Federal civil immigration detainer. Nelson Maysonet vs.
Commonwealth, Supreme Judicial Court, No. SJ-2016-346 (Aug. 12,
2016). Santos Moscoso vs. A Justice of the E. Boston Div. of
the Boston Mun. Ct., Supreme Judicial Court, No. SJ-2016-168
(May 26, 2016).
                                                                     8


terms, conditions, and procedures for admitting individuals into

the United States who are not citizens or nationals of this

country (referred to in the act as "aliens," 8 U.S.C.

§ 1101[a][3]), as well as the terms, conditions, and procedures

for removing those individuals from the country.    Some

violations of the act are criminal offenses.    It is a crime, for

example -- punishable as a misdemeanor for the first offense --

for an alien to enter the country illegally.   8 U.S.C.

§ 1325(a).10   Immigration crimes are prosecuted in the Federal

District Courts, like any other Federal crimes.

     Many violations of the act are not criminal offenses.

Being present in the country illegally, for example, is not by

itself a crime.   Illegal presence without more is only a civil

violation of the act that subjects the individual to possible

removal.   8 U.S.C. § 1227(a)(1)(B).   See Arizona, 567 U.S. at

407; Melendres v. Arpaio, 695 F.3d 990, 1000-1001 (9th Cir.

2012) ("[U]nlike illegal entry, mere unauthorized presence in


     10
       Other immigration crimes include failing to carry a
registration card, 8 U.S.C. § 1304(e); wilfully failing to
register, making fraudulent statements in connection with
registration, or counterfeiting registration documents, id. at
§ 1306; knowingly bringing in, transporting, or harboring an
alien, id. at § 1324; engaging in a pattern or practice of
illegally hiring aliens, id. at § 1324a(f); operating a
commercial enterprise for the purpose of evading immigration
laws, id. at § 1325(d); and illegally reentering the country
after having previously been removed, id. at § 1326. There is
no indication in the record before us that Lunn entered the
country illegally or committed any immigration crime.
                                                                   9


the United States is not a crime").11

     Significantly, the administrative proceedings brought by

Federal immigration authorities to remove individuals from the

country are civil proceedings, not criminal prosecutions.   See

Arizona, 567 U.S. at 396.   See also 6 C. Gordon, S. Mailman,

S. Yale-Loehr, & R.Y. Wada, Immigration Law and Procedure

§ 71.01[4][a] (Matthew Bender, rev. ed. 2016) (acknowledging

"the uniform judicial view, reiterated in numerous Supreme Court

and lower court holdings, . . . that [removal] is a civil

consequence and is not regarded as criminal punishment").   This

is true even where the alleged basis for removal is the


     11
       Other civil immigration violations include engaging in
unauthorized work, 8 U.S.C. § 1227(a)(1)(C)(i); failing to
remove alien stowaways from vessels and aircraft, id. at
§ 1253(c)(1); and wilfully failing or refusing to depart from
the country after a final order of removal, id. at § 1324d(a).
The latter potentially has both civil and criminal consequences.
See id. at §§ 1253(a), 1324d(a).

     Although there was a final order of removal outstanding
against Lunn, issued in 2008, there is no indication in the
record before us that he wilfully failed or refused to depart
pursuant to that order. The United States represents in its
brief that the reason Lunn was not actually removed pursuant to
the 2008 order is that "his country of origin declined to
provide travel documents." He was instead released from Federal
detention in 2008 on supervision. See 8 U.S.C. § 1231(a). We
note that he was again released from Federal detention, for the
same reason, in May, 2017, approximately three and one-half
months after he was taken into Federal custody in this case.
Boston Globe, Immigrant Who Can't Be Deported to Cambodia
Released from Detention, May, 2017, https://www.bostonglobe.com
/metro/2017/05/24/immigrant-who-can-deported-cambodia-
challenges-his-detention/JZ6PUrPNYK125ZbdKbaM0N/story.html
[https://perma.cc/3S8E-SXJB].
                                                                    10


commission of a criminal offense.   Aliens are subject to removal

from the country for a variety of reasons.    For example, an

individual is subject to removal if he or she was inadmissible

at the time of entry into the country or has violated the terms

and conditions of his or her admission, 8 U.S.C.

§ 1227(a)(1)(A)-(D); has committed certain crimes while in the

country, id. at § 1227(a)(2); is or at any time after admission

into the country has been a drug abuser or addict, id. at

§ 1227(a)(2)(B)(ii); presents certain security or foreign policy

risks, id. at § 1227(a)(4); has become a public charge, id. at

§ 1227(a)(5); or has voted illegally, id. at § 1227(a)(6).

Removal proceedings are heard and decided by executive branch

immigration judges appointed by the United States Attorney

General, who operate within the Department of Justice's

Executive Office for Immigration Review.     Id. at § 1101(b)(4).

    2.   Use of civil immigration detainers.    The type of

immigration detainer issued by the department in this case was

Form I-247D, entitled "Immigration Detainer - Request for

Voluntary Action."   It was one of three different types of forms

then being used by the department to notify State authorities

that they had in their custody a person believed by the

department to be a removable alien, and to indicate what action

the department was asking the State authorities to take with
                                                                    11


respect to that person.12

     Form I-247D was to be completed and signed by a Federal

immigration officer.    In part 1.A of the form, the officer was

asked to indicate, by checking one or more of six boxes, a basis

on which the department had determined that the person in

custody was "an immigration enforcement priority."13   The officer

in this case checked the box stating that Lunn "has been

convicted of a 'significant misdemeanor' as defined under

[department] policy."    There was no indication on the form what

that misdemeanor was, whether it was a Federal or State offense,

when it occurred, or when he was convicted.

     Part 1.B of the form stated that the department had

determined that there was probable cause to believe that the

person in custody was a removable alien, and required the

officer completing the form to indicate, by checking one or more


     12
       The other two forms were Form I-247N, entitled
"Immigration Detainer - Request for Voluntary Notification of
Release of Suspected Priority Alien," and Form I-247X, entitled
"Request for Voluntary Transfer." Neither of those forms was
used in this case. The Federal government has since rescinded
all three forms and replaced them with a single new form,
described in note 17, infra.
     13
       The "enforcement priority" language referred to certain
prioritized bases for removal that were set forth in a "priority
enforcement program" that was then in effect. The program is no
longer in effect. It has been terminated pursuant to an
executive order of the President of the United States. See
Exec. Order No. 13768, Enhancing Public Safety in the Interior
of the United States, 82 Fed. Reg. 8799, 8801, at § 10(a) (Jan.
25, 2017).
                                                                   12


of four boxes, the basis for that determination.   In this case

the officer checked two boxes:   the first stated that there was

"a final order of removal against the [petitioner]"; and the

second stated that there was "biometric confirmation of the

[petitioner's] identity and a records check of federal databases

that affirmatively indicate, by themselves or in addition to

other reliable information, that the [petitioner] either lacks

immigration status or notwithstanding such status is removable

under [United States] immigration law."   The detainer did not

provide any specific details as to the order of removal.14

     The detainer form stated that the department "requested"

the custodian of the subject of the detainer to do three things:

(1) "[s]erve a copy of this form on the subject and maintain

custody of him/her for a period NOT TO EXCEED 48 HOURS beyond

the time when he/she would otherwise have been released from

your custody to allow [the department] to assume custody";15 (2)


     14
       The final order of removal was issued in 2008. Despite
the order, the Federal authorities were unsuccessful in actually
removing Lunn. See note 11, supra. There is no indication in
the record that they did not know how to find him in 2016 when
they issued the detainer in this case, that he presented a
flight risk, or that the reason they were unable to remove him
previously had subsided.
     15
       As stated in note 4, supra, there is no indication in the
record before us that a copy of the form was ever served on Lunn
by any of his Massachusetts custodians -- the police, the
sheriff, or the trial court. The parties stipulate that he was
not served by the sheriff or by the court. The United States
claims in its brief that it appears that he was served, citing
                                                                  13


notify the department at a given telephone number "[a]s early as

possible prior to the time you otherwise would release the

subject"; and (3) "[n]otify this office in the event of the

subject's death, hospitalization or transfer to another

institution."16

     In short, this was a civil immigration detainer.   It

alleged that Lunn was subject to, and was being sought by the

Federal authorities for the purpose of, the civil process of

removal.   It was not a criminal detainer or a criminal arrest

warrant.   It did not allege that the Federal authorities were

seeking Lunn for a criminal immigration offense or any other

Federal crime, for purposes of a criminal prosecution.17



the page of the trial court docket that states he was "held on
. . . [the] detainer" (see note 5, supra), although the docket
makes no mention of the detainer having been served. The only
copy of the detainer in the record is blank in the spaces
provided for date and manner of service.
     16
       This case involves only the first request in the
detainer, i.e., that a custodian continue to hold an individual
after he or she is entitled to be released. The other two
requests are not at issue in this case, and we therefore need
not and do not address them.
     17
       On March 24, 2017, the Federal government, effective
April 2, 2017, rescinded Forms I-247D, I-247N, and I-247X, and
replaced them with a single new form, Form I-247A, entitled
"Immigration Detainer - Notice of Action." Like Form I-247D, it
states that the Department of Homeland Security (department) has
determined that probable cause exists to believe that the
subject is a removable alien, and requires the immigration
officer completing the form to indicate, by checking one or more
boxes, the basis on which that determination was made. It also
states that "[t]he alien must be served with a copy of this form
                                                               14


    In Massachusetts, an immigration detainer form of this type

will typically travel with its subject as he or she is



for the detainer to take effect," and it provides blank spaces,
to be filled in by the custodian, indicating the date and manner
of service. Significantly, like Form I-247D, it "request[s]"
that the custodian "[n]otify [the department] as early as
possible (at least 48 hours, if possible) before the alien is
released from [the custodian's] custody," and "[m]aintain
custody of the alien for a period NOT TO EXCEED 48 HOURS beyond
the time when he/she would otherwise have been released from
[the custodian's] custody to allow [the department] to assume
custody."

     Pursuant to a written policy dated March 24, 2017, of
United States Immigration and Customs Enforcement, the agency
within the department responsible for identifying and
apprehending removable aliens, new Form I-247A must be
accompanied by one of two other forms: Form I-200, entitled
"Warrant for Arrest of Alien," or Form I-205, entitled "Warrant
of Removal/Detention." The latter applies when the individual
named in the detainer is subject to a final order of removal,
and may be signed by any of the thirty-two types of immigration
officials designated in 8 C.F.R. § 241.2(a)(1); the former
applies when the named individual is a removable alien not yet
subject to a final order of removal, and may be signed by any of
the fifty-three types of immigration officials designated in 8
C.F.R. § 287.5(e)(2). These are civil administrative warrants
approved by, and directed to, Federal immigration officials.
Neither form requires the authorization of a judge. Neither
form is a criminal arrest warrant or a criminal detainer.

     Unlike old Form I-247D, new Form I-247A does not contain a
statement indicating that the individual named in the detainer
is an "enforcement priority," or any specific basis for such a
determination. See note 13, supra. Without this information,
the State custodian will not know, from the new form, the reason
alleged for seeking removal, e.g., whether the individual is
believed to be a threat to national security or has just briefly
overstayed a lawfully issued visa. In cases where Form I-205 is
used, i.e., when there has been a final order of removal, the
immigration officer completing that form must indicate the
provisions of the Immigration and Nationality Act (act) on which
the order was based; this may provide the State custodian with
some information on the claimed basis for removal.
                                                                   15


transferred between custodians.   In this case, for example, the

detainer, originally issued by the department to the Boston

police, would have been given by the police to the court

officers at the time Lunn was brought into court for

arraignment; by the court officers to the sheriff following the

arraignment, when Lunn was committed to the sheriff's custody in

lieu of bail; and by the sheriff back to the court officers when

the defendant was brought into court for trial.

    The parties stipulate that it is common in Massachusetts,

as apparently happened here, that the courts and law enforcement

agencies do not actually serve the subject with a copy of the

detainer, as the form requests.   The parties further stipulate

that "[i]ndividual law enforcement agencies in the Commonwealth

may or may not have policies on the subject of [immigration]

detainers," and that "[p]olicies and practices vary from one

Commonwealth law enforcement agency to another as to whether, or

under which circumstances, to honor [such] detainers."

    3.   Voluntariness of detainers.   Federal immigration

detainers like Form I-247D, and now Form I-247A, by their

express terms are simply requests.   They are not commands, and

they impose no mandatory obligations on the State authorities to

which they are directed.   The Federal government, through the

detainer, "requests" that it be notified when a person in State

custody, whom the Federal government believes to be a removable
                                                                  16


alien, is scheduled to be released, and it "requests" that the

State authorities voluntarily keep the person in custody for up

to two additional days, so that the department can arrive and

assume custody of the person.

     The United States, in its brief as amicus curiae, concedes

that compliance by State authorities with immigration detainers

is voluntary, not mandatory.    The government's concession is

well founded for at least two reasons.   First, the act nowhere

purports to authorize Federal authorities to require State or

local officials to detain anyone.    See Galarza v. Szalczyk, 745
F.3d 634, 641 (3d Cir. 2014) ("The [a]ct does not authorize

[F]ederal officials to command [S]tate or local officials to

detain suspected aliens subject to removal").18   Second, the

Tenth Amendment to the United States Constitution prohibits the

     18
       One of the regulations promulgated pursuant to the act
states in part: "(d) Temporary detention at [d]epartment
request. Upon a determination by the [d]epartment to issue a
detainer for an alien not otherwise detained by a criminal
justice agency, such agency shall maintain custody of the alien
for a period not to exceed [forty-eight] hours, excluding
Saturdays, Sundays, and holidays in order to permit assumption
of custody by the [d]epartment" (emphasis added). 8 C.F.R.
§ 287.7(d). As the United States Court of Appeals for the Third
Circuit explained, the regulation's use of the word "shall,"
correctly understood in the context of the entire statutory and
regulatory scheme, does not change the voluntary nature of the
detainer. Galarza v. Szalczyk, 745 F.3d 634, 640 (3d Cir. 2014)
("it is hard to read the use of the word 'shall' in the timing
section to change the nature of the entire regulation"). The
United States concedes in its amicus brief that this paragraph
of the regulation only "defines the maximum length of time that
an alien with an immigration detainer may be held. It does not
require local law enforcement agencies to hold anyone."
                                                                    17


Federal government from compelling States to employ their

resources to administer and enforce Federal programs.     See id.

at 643-644, citing Printz v. United States, 521 U.S. 898 (1997),

and New York v. United States, 505 U.S. 144 (1992) (analyzing

constitutional concerns associated with interpreting detainers

to be mandatory; "a conclusion that a detainer issued by a

[F]ederal agency is an order that [S]tate and local agencies are

compelled to follow . . . is inconsistent with the anti-

commandeering principle of the Tenth Amendment").    In other

words, even if the Federal government wanted to make State

compliance with immigration detainers mandatory, the Tenth

Amendment likely would prevent it from doing so.    The Federal

government has also made the same concession in litigation

elsewhere, and in various policy statements and correspondence,

that State compliance with its detainers is voluntary.    See

Galarza, supra at 639 n.3, 641-642 (summarizing cases and

statements; "In short, the position of [F]ederal immigration

agencies has remained constant:   detainers are not mandatory").

    4.   The requested detention constitutes an arrest.     What

the department is asking for, when it requests in a civil

immigration detainer that a Massachusetts custodian hold a

person for up to two days after he or she would otherwise be

entitled to release from State custody, constitutes an arrest as

a matter of Massachusetts law.    An arrest occurs in
                                                                   18


Massachusetts, with or without a warrant, when "there is (1) an

actual or constructive detention or seizure, (2) performed with

the intention to effect an arrest, and (3) so understood by the

person detained.    See Commonwealth v. Powell, 459 Mass. 572, 580

(2011)[, cert. denied, 565 U.S. 1262 (2012)]; Commonwealth v.

Limone, 460 Mass. 834, 839 (2011).   The subjective understanding

of the officer or of the defendant does not control.

Commonwealth v. Avery, 365 Mass. 59 (1974); Commonwealth v.

Johnson, 413 Mass. 598 (1992)."   J.A. Grasso, Jr., & C.M.

McEvoy, Suppression Matters Under Massachusetts Law § 6-1

(2017).   The United States acknowledged at oral argument in this

case that a detention like this, based strictly on a Federal

immigration detainer, constitutes an arrest.    The government has

made similar concessions in other cases as well.     See, e.g.,

Moreno v. Napolitano, 213 F. Supp. 3d 999, 1005 (N.D. Ill. 2016)

(stating that Federal defendants "concede that being detained

pursuant to an . . . immigration detainer constitutes a

warrantless arrest").   Cf. Morales v. Chadbourne, 793 F.3d 208,

217 (1st Cir. 2015) ("[W]hile a detainer is distinct from an

arrest, it nevertheless results in the detention of an

individual. . . .   Because Morales was kept in custody for a new

purpose after she was entitled to release, she was subjected to

a new seizure for Fourth Amendment purposes -- one that must be

supported by a new probable cause justification").
                                                                    19


    To be sure, it is permissible in certain limited

circumstances for a police officer, on making an otherwise

lawful stop, to briefly detain an individual for investigatory

purposes, even though the individual's liberty is thereby

temporarily restrained and he or she is not free to leave.    See,

e.g., Commonwealth v. Sinforoso, 434 Mass. 320, 325 (2001);

Commonwealth v. Willis, 415 Mass. 814, 819-820 (1993);

Commonwealth v. Sanderson, 398 Mass. 761, 765-767 (1986).     See

generally Terry v. Ohio, 392 U.S. 1 (1968).   But that is not

what happens with a Federal immigration detainer.   When a

Massachusetts custodian holds an individual solely on the basis

of a civil detainer, the custodian has no investigatory purpose.

Indeed, by its very nature, the detainer comes into play only if

and when there is no other basis for the State authorities to

continue to hold the individual (e.g., after he or she has

posted bail or been ordered released on personal recognizance;

or after he or she has completed serving the committed time on a

criminal sentence; or, as in this case, after pending charges

have been dismissed).    The sole purpose of the detention is to

maintain physical custody of the individual, so that he or she

remains on the premises until the Federal immigration

authorities arrive and take him or her into Federal custody to

face possible removal.   Moreover, the requested detention is not

necessarily brief.   The department, by its detainer, asks for a
                                                                     20


detention of up to two full days.

     What happened in this case, therefore, was plainly an

arrest within the meaning of Massachusetts law.     Lunn was

physically detained in a holding cell, against his will, for

several hours.   He was otherwise entitled to be free, as no

criminal charges were then pending against him and there was no

other basis under Massachusetts law to hold him.    The sole basis

for holding him was the civil immigration detainer.     The

question, then, is whether the court officers who held him had

the authority to arrest him on the basis of a civil detainer.

     5.    Authority of court officers to arrest.   Court officers

in Massachusetts, while on court house premises, have the same

power to arrest as Massachusetts police officers.     G. L. c. 221,

§ 70A.19   The authority to arrest is generally controlled by

Massachusetts common law and statutes, which confer the power

and also define the limits of that power.     Our State law may

authorize Massachusetts officers to enforce Federal statutes and

make arrests for Federal offenses (unless preempted by Federal

law), but it need not do so.    Commonwealth v. Craan, 469 Mass.
24, 33 (2014), and cases cited.     In the absence of a Federal

     19
       "Court officers and those authorized to act as court
officers within the judicial branch may perform police duties
and have police powers in or about the areas of the court to
which they have been assigned when so designated by the chief
justice of the trial court, the chief justice of the supreme
judicial court or the chief justice of the appeals court, as
appropriate." G. L. c. 221, § 70A.
                                                                      21


statute granting State officers the power to arrest for a

Federal offense, their authority to do so is a question of State

law.    Id.    See United States v. Di Re, 332 U.S. 581, 589-590

(1948) (authority of State officers to make arrests for Federal

crimes is, absent Federal statutory instruction, matter of State

law); Gonzales v. Peoria, 722 F.2d 468, 475-476 (9th Cir. 1983),

overruled on other grounds, Hodgers-Durgin v. De La Vina, 199
F.3d 1037, 1040 n.1 (9th Cir. 1999) (concluding that Arizona

officers had authority as matter of State law to enforce

criminal provisions of Federal immigration law).       We must

therefore carefully examine Massachusetts common law,

Massachusetts statutory law, and any Federal statutory law that

may possibly give Massachusetts officers the power to arrest in

these circumstances.

       a.     Massachusetts common law.   Under the common law of

Massachusetts, police officers have the authority to make

warrantless arrests, but only for criminal offenses, and then

only in limited circumstances.      First, an officer has authority

to arrest without a warrant any person whom he or she has

probable cause to believe has committed a felony.       See

Commonwealth v. Gernrich, 476 Mass. 249, 253 (2017);

Commonwealth v. Hason, 387 Mass. 169, 173 (1982).       Second, an

officer has authority to arrest without a warrant any person who

commits a misdemeanor, provided the misdemeanor involves an
                                                                   22


actual or imminent breach of the peace, is committed in the

officer's presence, and is ongoing at the time of the arrest or

only interrupted by the arrest.   See Commonwealth v. Jewett, 471
Mass. 624, 629-630 (2015); Commonwealth v. Howe, 405 Mass. 332,

334 (1989); Muniz v. Mehlman, 327 Mass. 353, 357 (1951);

Commonwealth v. Gorman, 288 Mass. 294, 297-299 (1934), and

numerous authorities cited.

    "Breach of the peace" in this context generally means an

act that causes a public disturbance or endangers public safety

in some way.   See, e.g., Jewett, 471 Mass. at 629-630 (reckless

operation of motor vehicle, including erratic driving on public

streets, near-collision with parked vehicle, failure to stop,

and chase through residential area, involved breach of peace);

Howe, 405 Mass. at 334 (operating motor vehicle while under

influence of alcohol); Commonwealth v. Mullins, 31 Mass. App.

Ct. 954, 954-955 (1991) (blaring loud music "turned up to full

blast" and shouting obscenities from apartment window, thereby

disturbing neighbors and resulting in gathering of neighbors

outside).   See also Black's Law Dictionary at 189 (6th ed. 1990)

(defining "[b]reach of the peace" as "violations of public peace

or order and acts tending to a disturbance thereof . . .

disorderly, dangerous conduct disrupting of public peace"); 4
                                                                    23


C.E. Torcia, Wharton's Criminal Law § 503 (15th ed. 1996).20

       That is the sum and substance of the power of police

officers to make warrantless arrests under Massachusetts common

law.    Conspicuously absent from our common law is any authority

(in the absence of a statute) for police officers to arrest

generally for civil matters, let alone authority to arrest



       20
       The breach of the peace requirement for a misdemeanor
arrest has its roots in English common law, see Regina v.
Tooley, 2 Ld. Raym. 1296, 1301, 92 Eng. Rep. 349, 352-353 (K.B.
1710), quoted with approval in Commonwealth v. Gorman, 288 Mass.
294, 297 (1934), and has become firmly embedded in the common
law of Massachusetts. "Arrest without a warrant for a
misdemeanor not amounting to a breach of the peace was
impermissible at common law." Commonwealth v. Conway, 2 Mass.
App. Ct. 547, 550 (1974). Not only have our cases cited the
breach of the peace requirement repeatedly as a correct
statement of our common law, but we have also consistently
enforced the requirement, when necessary, by holding warrantless
misdemeanor arrests that were not authorized by statute and that
did not involve any breach of the peace to be unlawful. See,
e.g., Commonwealth v. Mekalian, 346 Mass. 496, 497-498 (1963)
(misdemeanor offense of registering bets without license did not
involve breach of peace; arrest without warrant or statutory
authorization was unlawful, resulting in suppression of evidence
seized incident to arrest); Commonwealth v. Wright, 158 Mass.
149, 158-159 (1893) (misdemeanor offense of possessing "short
lobsters" with intent to sell did not involve breach of peace;
arrest without warrant or statutory authorization was unlawful);
Commonwealth v. O'Connor, 7 Allen 583, 584-585 (1863) (arrest
for drunkenness in private that did not create breach of public
peace was unlawful); Commonwealth v. Ubilez, 88 Mass. App. Ct.
814, 820-821 (2016) (misdemeanor offense of operating motor
vehicle with revoked or suspended registration, absent evidence
of erratic or negligent operation or other danger to public, did
not involve breach of peace; arrest without warrant or statutory
authorization unlawful). Contrast Atwater v. Lago Vista, 532
U.S. 318, 327-355 (2001) (surveying common law; holding that
Fourth Amendment to United States Constitution does not require
breach of peace for warrantless misdemeanor arrest).
                                                                  24


specifically for Federal civil immigration matters.21,22

     b.   Massachusetts statutory law.   Apart from the common


     21
       The parties and the United States, as amicus curiae, have
brought to our attention a change in the standard immigration
detainer form that occurred shortly before the oral argument in
this case, and the fact that immigration detainers are now
accompanied by either Form I-200 or Form I-205. See note 17,
supra. The latter forms are Federal administrative warrants
issued by Federal immigration officials to other Federal
immigration officials. They appear to have no bearing on the
question whether Massachusetts officers have authority under
Massachusetts law to make civil immigration arrests. They do
not transform the removal process into a criminal process, nor
do they change the fact that Massachusetts officers, absent a
statute, have no common-law authority to make civil arrests.
Simply stated, the fact that a Federal officer may have the
authority under Federal law to take custody of an individual
pursuant to one of these forms for removal purposes does not
mean that Massachusetts officers have the authority under
Massachusetts law to do so.

     We note that the Federal government's stated reason for now
issuing administrative warrants with civil immigration detainers
is to counteract a recent ruling by a Federal District Court
judge that, in the absence of a showing of risk of flight,
invalidated arrests made by Federal officers pursuant to
detainers as impermissible warrantless arrests under the act.
See Moreno v. Napolitano, 213 F. Supp. 3d 999, 1005-1009 & n.2
(N.D. Ill. 2016), quoting 8 U.S.C. § 1357(a)(2) (authorizing
Federal immigration officers to arrest without warrant only if,
among other things, they have "reason to believe that the alien
so arrested . . . is likely to escape before a warrant can be
obtained for his arrest"). See also United States Immigration
and Customs Enforcement, Policy Number 10074.2: Issuance of
Immigration Detainers by ICE Immigration Officers § 2.4, at 2
n.2 (Mar. 24, 2017).
     22
       As we have said, this case concerns detention based
solely on a civil immigration detainer. This was not a
situation where a detainer provided an officer with probable
cause that a Federal criminal offense had been committed. We
therefore do not address the authority or obligations of
Massachusetts officers who, by a detainer or otherwise, acquire
information of a Federal criminal offense.
                                                                  25


law, the parties and the amici have directed us to numerous and

varied Massachusetts statutes that authorize arrests by police

officers and other officials, both with and without warrants.

See, e.g., G. L. c. 12, § 11J (constitutional and civil rights

violations); G. L. c. 41, § 98 (public disturbances and

disorder); G. L. c. 90, § 21 (certain motor vehicle offenses);

G. L. c. 91, § 58 (misdemeanors committed in or upon certain

Massachusetts waterways); G. L. c. 94C, § 41 (controlled

substance offenses); G. L. c. 209A, § 6 (7) (domestic violence

offenses); G. L. c. 269, § 10 (h) (unlicensed firearm offenses);

G. L. c. 276, § 28 (various misdemeanors); G. L. c. 279, § 3

(probation violations).   However, no party or amicus has

identified a single Massachusetts statute that authorizes a

Massachusetts police officer or court officer, directly or

indirectly, to arrest in the circumstances here, based on a

Federal civil immigration detainer.   Simply put, there is no

such statute in Massachusetts.

    The parties and amici have also identified several

Massachusetts statutes that authorize the noncriminal detention

of individuals in certain circumstances.   See, e.g., G. L.

c. 111B, § 8 (protective custody for incapacitated and

intoxicated persons); G. L. c. 123, § 12 (emergency

hospitalization due to mental illness); G. L. c. 123, § 35

(involuntary commitment of persons with alcohol and substance
                                                                    26


abuse disorders); G. L. c. 123A (sexually dangerous persons);

G. L. c. 215, §§ 34, 34A (civil contempt for noncompliance with

spousal or child support order); G. L. c. 276, §§ 45-49

(material witnesses in criminal proceedings).    Again, however,

none of these statutes either directly or indirectly authorizes

the detention of individuals based solely on a Federal civil

immigration detainer.

     c.   Argument of the United States.    The United States, as

amicus curiae, asks us to hold that officers in Massachusetts

have "inherent authority" to carry out the detention requests

made in Federal civil immigration detainers -- essentially, to

make arrests for Federal civil immigration matters as a form of

cooperation with the Federal authorities.     See, e.g., United

States v. Santana-Garcia, 264 F.3d 1188, 1193-1194 (10th Cir.

2001) (State and local police officers have "implicit authority"

to investigate and arrest for violations of Federal immigration

law, presumably both civil and criminal, absent State or local

law to contrary).23   But see Gonzales, 722 F.2d at 475 (State law


     23
       We do not see any meaningful difference between "inherent
authority" (the term used by the United States in its brief) and
"implicit authority" (the term used by the United States Court
of Appeals for the Tenth Circuit). The term "inherent
authority" likely derives from a memorandum of the Department of
Justice's Office of Legal Counsel, dated April 3, 2002, which
espoused the theory in that way. The 2002 memorandum
essentially reversed course from a 1996 opinion of the Office of
Legal Counsel, which had reflected the Department of Justice's
historical view that, absent express authorization, State and
                                                                  27


must affirmatively grant authority to State and local officers

to enforce Federal immigration law before arrest can be made on

that basis).

    "The assertion that [S]tate and local officials have

inherent civil enforcement authority has been strongly contested

in the academy, in police departments, and in the courts"

(footnotes omitted).     Armacost, "Sanctuary" Laws:   The New

Immigration Federalism, 2016 Mich. L. Rev. 1197, 1211

(Armacost).    Moreover, it is questionable whether a theory of

"inherent" or "implicit" State authority continues to be viable

in the immigration context after the United States Supreme

Court's decision in Arizona, supra, which severely curtailed, on

Federal preemption grounds, the power of State and local police

to act in Federal immigration matters.     See I.J. Kurzban,

Immigration Law Sourcebook 425 (15th ed. 2016) ("The notion of

'inherent authority' to arrest and detain undocumented persons

. . . has been seriously undermined" by Supreme Court's

holding); Armacost, supra at 1211-1215 (arguing that inherent

authority theory has been foreclosed by Supreme Court's

decision).     Assuming that the theory remains viable, and has not


local police lack authority to arrest or detain aliens solely
for purposes of civil immigration proceedings. See Armacost,
"Sanctuary" Laws: The New Immigration Federalism, 2016 Mich. L.
Rev. 1197, 1210-1211; Lewis, Gass, von Briesen, Master, &
Wishnie, Authority of State and Local Officers to Arrest Aliens
Suspected of Civil Infractions of Federal Immigration Law, 7
Bender's Immigr. Bull. 944, 944-945 (Aug. 1, 2002).
                                                                  28


been foreclosed by the Supreme Court's decision in Arizona, a

point of Federal law that we need not decide, we nevertheless

decline to adopt it as a matter of Massachusetts law as a basis

for authorizing civil immigration arrests.

     As we have said, the common law and the statutes of this

Commonwealth are what establish and limit the power of

Massachusetts officers to arrest.   There is no history of

"implicit" or "inherent" arrest authority having been recognized

in Massachusetts that is greater than what is recognized by our

common law and the enactments of our Legislature.   Where neither

our common law nor any of our statutes recognizes the power to

arrest for Federal civil immigration offenses, we should be

chary about reading our law's silence as a basis for

affirmatively recognizing a new power to arrest -- without the

protections afforded to other arrestees under Massachusetts law24

-- under the amorphous rubric of "implicit" or "inherent"

authority.   Recognizing a new common-law power to effect a

Federal civil immigration arrest would also create an anomaly in

our common law:   a State or local police officer in

Massachusetts (or, as in this case, a court officer) would be

     24
       Among other things, an individual arrested without a
warrant in Massachusetts has a statutory right to be considered
for bail and, if not admitted to bail, a constitutional right to
a prompt determination of probable cause to arrest, made by a
neutral magistrate, generally within twenty-four hours of
arrest. See Jenkins v. Chief Justice of the Dist. Court Dep't,
416 Mass. 221, 238-245 (1993).
                                                                   29


able to effect a warrantless arrest for a criminal misdemeanor

only if it involves a breach of the peace (see part 5.a, supra),

but would be able to arrest for a Federal civil matter without

any such limitation; in other words, the officer would have

greater authority to arrest for a Federal civil matter than for

a State criminal offense.   See generally Bach, State Law to the

Contrary?   Examining Potential Limits on the Authority of State

and Local Law Enforcement to Enforce Federal Immigration Law, 22

Temp. Pol. & Civ. Rts. L. Rev. 67 (2012).

     The prudent course is not for this court to create, and

attempt to define, some new authority for court officers to

arrest that heretofore has been unrecognized and undefined.     The

better course is for us to defer to the Legislature to establish

and carefully define that authority if the Legislature wishes

that to be the law of this Commonwealth.25

     The United States, as amicus, also points to 8 U.S.C.

§ 1357(g)(10) for the proposition that State officers may

cooperate with Federal immigration authorities by detaining and

arresting pursuant to an immigration warrant.   To understand

what § 1357(g)(10) accomplishes, it is necessary to consider

§ 1357(g) as a whole.


     25
       We express no view on the constitutionality of any such
statute, or whether such a statute would be preempted by Federal
law. It would be premature for us to rule on those questions
unless and until a specific statute is enacted.
                                                                    30


    Section 1357(g) generally concerns situations in which

State and local officers can perform functions of a Federal

immigration officer.   Section 1357(g)(1) provides specifically

that States and their political subdivisions may enter into

written agreements with the Federal government that allow State

or local officers to perform functions of an immigration officer

"at the expense of the State or political subdivision and to the

extent consistent with State and local law."   Such agreements

are commonly referred to as "287(g) agreements," referring to

the section of the act that authorizes them, § 287(g), which is

codified in 8 U.S.C. § 1357(g).   Among other things, State and

local officers performing Federal functions under such

agreements must be trained in the enforcement of Federal

immigration laws, must adhere to the Federal laws, may use

Federal property and facilities to carry out their functions,

and are subject to the supervision and direction of the United

States Attorney General.   8 U.S.C. § 1357(g)(2)-(5).    No State

or political subdivision is required to enter into such an

agreement.   See 8 U.S.C. § 1357(g)(9).26

    The specific language relied on by the United States in

this case is the final paragraph of § 1357(g), which provides:

    26
       This case does not involve such a written agreement. We
therefore express no view whether the detention of an individual
pursuant to a Federal civil immigration detainer by a
Massachusetts officer who is operating under such an agreement
would be lawful.
                                                                  31


            "(10) Nothing in this subsection shall be
       construed to require an agreement under this
       subsection in order for any officer or employee of a
       State or political subdivision of a State . . . (A) to
       communicate with the Attorney General regarding the
       immigration status of any individual, including
       reporting knowledge that a particular alien is not
       lawfully present in the United States; or (B)
       otherwise to cooperate with the Attorney General in
       the identification, apprehension, detention, or
       removal of aliens not lawfully present in the United
       States."

       Significantly, the United States does not contend that

§ 1357(g)(10) affirmatively confers authority on State and local

officers to make arrests pursuant to civil immigration

detainers, where none otherwise exists.    See Craan, 469 Mass. at

33 (recognizing that Federal statute may confer authority on

State officers to arrest for Federal offenses).   See also Di Re,
332 U.S. at 589-590.    In other words, it does not claim that

§ 1357(g)(10) is an independent source of authority for State or

local officers to make such an arrest.    Rather, it cites

§ 1357(g)(10) as a part of its argument that State and local

officers have inherent authority to make these kinds of arrests;

specifically, it relies on this provision for the proposition

that such arrests, when performed at the request of the Federal

government, are a permissible form of State participation in the

Federal immigration arena that would not be preempted by Federal

law.   We have already rejected the argument that Massachusetts

officers have an inherent authority to arrest that exceeds what
                                                                  32


is conferred on them by our common law and statutes.

     Further, it is not reasonable to interpret § 1357(g)(10) as

affirmatively granting authority to all State and local officers

to make arrests that are not otherwise authorized by State law.

Section 1357(g)(10), read in the context of § 1357(g) as a

whole, simply makes clear that State and local authorities, even

without a 287(g) agreement that would allow their officers to

perform the functions of immigration officers, may continue to

cooperate with Federal immigration officers in immigration

enforcement to the extent they are authorized to do so by their

State law and choose to do so.27


     27
       Nothing in the legislative history of 8 U.S.C.
§ 1357(g) or the department's very thorough "Guidance on State
and Local Governments' Assistance in Immigration Enforcement and
Related Matters" (accessible at https://dhs.gov/xlibrary/assets
/guidance-state-local-assistance-immigration-enforcement.pdf
[https://perma.cc/S7UA-6S4E]), suggests that § 1357(g)(10)
constitutes an affirmative grant of immigration arrest authority
to States.

     The United States cites three cases that mention
§ 1357(g)(10), but none of them resolves the exact question
presented here, which is whether the statute confers authority
on State officers to arrest on a Federal civil immigration
detainer even where State law does not authorize such an arrest.
Those cases principally addressed whether the actions of State
officers were done in cooperation with Federal officers, or
unilaterally such that they would be preempted by Federal law.
Those courts were not asked to decide whether State officers are
independently authorized by § 1357(g)(10) to do acts, in the
name of "cooperation," that they are not authorized to do under
State law. See United States v. Ovando-Garzo, 752 F.3d 1161,
1163-1164 (8th Cir. 2014) (holding that North Dakota highway
patrol trooper who detained suspect at request of United States
Border Patrol agent acted cooperatively pursuant to
                                                                  33


    In those limited instances where the act affirmatively

grants authority to State and local officers to arrest, it does

so in more explicit terms than those in § 1357(g)(10).   See,

e.g., 8 U.S.C. § 1103(a)(10) (permitting Attorney General to

authorize State and local officers, with consent of their

department or agency, to perform all powers and duties of

immigration officers in emergency cases of "actual or imminent

mass influx of aliens off the coast of the United States, or

near a land border"); id. at § 1252c (authorizing State and

local officers, "to the extent permitted by State and local

law," to arrest and detain convicted felons who have been

previously deported but are presently in country illegally); id.



§ 1357[g][10], not unilaterally, and thus did not exceed scope
of authority so as to trigger preemption; no issue whether
officer's actions were authorized by North Dakota law); Santos
v. Frederick County Bd. of Comm'rs, 725 F.3d 451, 465-466 (4th
Cir. 2013), cert. denied, 134 S. Ct. 1541 (2014) (holding that
detention by State deputy sheriffs before confirmation that
immigration warrant was active was not cooperation for purposes
of § 1357[g][10], thereby triggering preemption, because arrest
was not made pursuant to Federal direction; no issue whether
detention was authorized by Maryland law); United States v.
Quintana, 623 F.3d 1237 (8th Cir. 2010) (noting in single
sentence that North Dakota highway patrol trooper who stopped
defendant for traffic violation was authorized by § 1357[g][10]
to assist Federal agent in arresting detainee; no issue whether
detention was authorized under State law).

     We have also considered other cases that mention
§ 1357(g)(10). None of them addresses the specific question we
have here, i.e., whether the statute independently and
affirmatively confers authority on State officers to arrest on
immigration detainers where such an arrest is not authorized by
State law.
                                                                 34


at § 1324(c) (authorizing arrest, by designated immigration

officers "and all other officers whose duty it is to enforce

criminal laws," of persons who commit criminal offense of

illegally bringing in, transporting, or harboring aliens); id.

at § 1357(g)(1)-(9) (authorizing State and local officers

trained pursuant to written agreements with Federal government

to perform duties of immigration officers).

    Conclusion.   The case is remanded to the county court for

entry of a judgment stating that Lunn's case is dismissed as

moot, and declaring that Massachusetts law provides no authority

for Massachusetts court officers to arrest and hold an

individual solely on the basis of a Federal civil immigration

detainer, beyond the time that the individual would otherwise be

entitled to be released from State custody.

                                   So ordered.